Ex. 99.(b) BLACKROCK DEFINED OPPORTUNITY CREDIT TRUST SECOND AMENDED AND RESTATED BY-LAWS Dated as of October 24, 2007 TABLE OF CONTENTS Page ARTICLE I – Shareholder Meetings 1 1.1 Chair 1 1.2 Proxies; Voting 1 1.3 Fixing Record Dates 1 1.4 Inspectors of Election 1 1.5 Records at Shareholder Meetings 1 ARTICLE II – Trustees 2 2.1 Annual and Regular Meetings 2 2.2 Chair; Records 2 ARTICLE III – Officers 2 3.1 Officers of the Trust 2 3.2 Election and Tenure 2 3.3 Removal of Officers 2 3.4 Bonds and Surety 2 3.5 President and Vice Presidents 2 3.6 Secretary 3 3.7 Treasurer 3 3.8 Other Officers and Duties 3 ARTICLE IV – Miscellaneous 3 4.1 Depositories 3 4.2 Signatures 3 4.3 Seal 3 ARTICLE V – Stock Transfers 4 5.1 Transfer Agents, Registrars and the Like 4 5.2 Transfer of Shares 4 5.3 Registered Shareholders 4 ARTICLE VI – Amendment of By-Laws 4 6.1 Amendment and Repeal of By-Laws 4 i BLACKROCK DEFINED OPPORTUNITY CREDIT TRUST SECOND AMENDED AND RESTATED BY-LAWS These Second Amended and Restated By-Laws are made and adopted pursuant to Section 3.9 of the Second Amended and Restated Agreement and Declaration of Trust establishing BlackRock Defined Opportunity Credit Trust dated as of October 24, 2007, as from time to time amended (hereinafter called the "Declaration"). All words and terms capitalized in these By-Laws shall have the meaning or meanings set forth for such words or terms in the Declaration. ARTICLE I Shareholder Meetings 1.1 Chair.
